Citation Nr: 1453840	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  10-40 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a gastrointestinal (GI) disorder.  

2. Entitlement to service connection for status post total replacement of the right knee (claimed as right knee condition). 

3. Entitlement to service connection for status post total replacement of the left knee (claimed as left knee condition).

4. Entitlement to service connection for an acquired psychiatric disorder (claimed as mental condition).

5. Entitlement to service connection for status post sprain of the right ankle (claimed as right ankle condition).

6. Entitlement to service connection for status post sprain of the left ankle (claimed as left ankle condition).


REPRESENTATION

Appellant (Veteran) represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In September 2014, the Board remanded this matter to provide the Veteran with the travel Board hearing he testified at in October 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing has been included in the record.  

The record in this matter consists solely of electronic claims files and has been reviewed.  Relevant evidence has been included in the record since the August 2010 Statement of the Case (SOC), and has been considered pursuant to the October 2014 waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. §§ 19.31, 20.1304(c) (2014).

The Veteran claimed service connection for a mental condition.  The Board will address his claim as a general claim of service connection for an acquired psychiatric disorder to include any of the mental illnesses he has been diagnosed with during the appeal period.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issues of service connection for GI and psychiatric disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's current right knee disability relates to his active service. 

2.  The evidence is in relative equipoise as to whether the Veteran's current left knee disability relates to his active service. 

3.  The evidence is in relative equipoise as to whether the Veteran's current right ankle disability relates to his active service. 

4.  The evidence is in relative equipoise as to whether the Veteran's current left ankle disability relates to his active service. 


CONCLUSIONS OF LAW

1.  Service connection for a right knee disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310 (2014).

2.  Service connection for a left knee disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310 (2014).

3.  Service connection for a right ankle disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310 (2014).

4.  Service connection for a left ankle disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary.  

The Claims to Service Connection for Ankle and Knee Disorders

The Veteran claims that his current bilateral ankle and knee disabilities should be service connected.    

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

In general, service connection may be established where there is (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection findings are warranted for the bilateral knee and bilateral ankle disorders for the following reasons.  

With regard to the first Hickson element, VA medical evidence demonstrates that the Veteran currently has bilateral knee and bilateral ankle disorders.  This is documented in VA treatment records and in a March 2009 VA compensation examination report of record, which notes diagnoses of status post total knee replacement bilaterally, status post ankle sprains bilateral, and rheumatoid arthritis.  

With regard to the second Hickson element, the Veteran's service treatment records (STRs) demonstrate that he experienced ankle and knee problems during service, and likely had these problems prior to service as well.  The November 1967 report of medical examination is negative for an ankle or knee disorder.  But the November 1967 report of medical history notes complaints of swollen joints and a trick-lock knee.  In the physician's comments section of the report, a "snapping when running" complaint was noted with reference to the knee.  Further, in a June 1969 report of medical history, a physician indicated that the Veteran experienced "swollen ankles" as the result of a problem that "existed prior to service" (EPTS).  April 1968 STRs note, moreover, complaints and treatment for a knee injury, and ankle and leg complaints.  

With regard to the third Hickson element, the only medical evidence of record directly addressing the Veteran's claims to service connection for ankle and knee disorders is favorable.  In the March 2009 VA report, the examiner - a physician - indicated a review of the claims file, summarized the Veteran's medical history of problems with his ankles and knees, conducted an interview of the Veteran, and conducted a personal examination of the Veteran.  The examiner indicated that the Veteran's ankle and knee problems are causally related to aggravation that occurred during service.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  The examiner supported his opinion with the following rationale - the Veteran had rheumatoid arthritis prior to service, rheumatoid arthritis was aggravated during service by "making [the Veteran] more prone to accidents," and the aggravation thereby resulted in ankle and knee problems.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The examiner concluded, "[i]t is my opinion that all of these conditions are related to his pre-existing condition."  This report and opinion is of probative value because it reflects clinical data of record, and is supported by a rationale.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

The Veteran's lay statements also strengthen the notion that the in-service problems relate to the current problems.  In written statements submitted into the record, and in his testimony before the Board in October 2014, the Veteran persuasively argued that a pre-service ankle problem worsened during service, which led to in- and post-service knee difficulties.  Further, the Veteran indicated that he has experienced these problems since discharge from service.  Though a lay person, the Veteran is competent to attest to observable symptomatology such as ankle and knee pain and limitation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the evidentiary background in this matter, the Board cannot find that the evidence supports the Veteran's claims to service connection for bilateral knee and bilateral ankle disabilities.  This is therefore an appropriate case in which to invoke VA's doctrine of reasonable doubt and grant the claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.    


ORDER

Entitlement to service connection for status post total replacement of the right knee is granted.  

Entitlement to service connection for status post total replacement of the left knee is granted.  

Entitlement to service connection for status post sprain of the right ankle is granted.    

Entitlement to service connection for status post sprain of the left ankle is granted.  



REMAND

In February 2009, the Veteran underwent VA compensation examination into his claims to service connection for GI and psychiatric disorders.  The reports contain opinions regarding whether service connection is warranted for these disorders on a direct basis.  Additional development and medical inquiry is warranted into the claims, however.  The record documents that upon entry into service the Veteran was noted to have been treated for mental illness prior to active duty.  As such, inquiry into whether a psychiatric disorder was aggravated during service, and if so whether such aggravation relates to a current disorder, is warranted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, supra.  Further, the Veteran claims that a current GI disorder is caused by a psychiatric disorder.  As such, in the event a psychiatric disorder is found to be service connected, inquiry into whether a GI disorder is secondary to a service-connected psychiatric disorder is warranted.  For this reason, these claims are intertwined.  Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001). 

Accordingly, the case is REMANDED for the following action:

1.  Include in the claims file any outstanding VA treatment records.      

2.  Issue to the Veteran a notification letter which addresses claims to service connection on a secondary basis.  

3.  After the above development is completed, schedule the Veteran for appropriate VA examinations to determine the nature, severity, and etiology of any GI and psychiatric disorders.  Any indicated tests should be accomplished.  The examiners should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand. 

(a)  The examiner addressing the Veteran's claim to service connection for a psychiatric disorder should address the following questions:

(i)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's psychiatric disorder increased in severity during service?  

(ii)  If the answer to (i) is affirmative, is it clear and unmistakable (obvious, manifest, and undebatable) that the increase in severity of the psychiatric disorder during service was NOT beyond the natural progress of the pre-service disability?  In other words, is it clear and unmistakable that the in-service worsening was merely reflective of the natural progress of the disorder?  

(iii)  If the answers to (i) and (ii) are affirmative, is it at least as likely as not that the in-service aggravation of the Veteran's pre-service psychiatric disorder is causally related to a current psychiatric disorder?  

Any opinion and conclusion offered should be supported by a full explanation.   

(b)  If a current psychiatric disorder is found to be service connected, the examiner addressing the Veteran's claim to service connection for a GI disorder should address the following questions:  

(i)  Is it at least as likely as not that a diagnosed GI disorder is due to or caused by a service-connected psychiatric disorder?    

(ii)  If the answer to (i) is negative, is at least as likely as not that a diagnosed GI disorder is aggravated by a service-connected psychiatric disorder?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to service-connected disability.

Any opinion and conclusion offered should be supported by a full explanation.   

Each examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Review the medical reports obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

5.  After all the above medical inquiry has been completed, readjudicate the claims on appeal.  If an issue remains denied, the Veteran should be provided with a Supplemental SOC as to the denied issue, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


